Campbell, J.
Counsel for the defendant concedes that he has found no error in the proceedings in the trial court. He nevertheless desires this Court to review the record and the sentence.
We have carefully examined the record and find no prejudicial error therein. The maximum punishment for the felony of breaking and entering is ten years’ imprisonment. G.S. 14-54. The sentence imposed in this case does not exceed the statutory maximum.
It has been held time after time that “(w)hen punishment does not exceed the limits fixed by the statute, it cannot be considered cruel and unusual punishment in a constitutional sense.” State v. Davis, 267 N.C. 126, 147 S.E. 2d 570. State v. Reed, 4 N.C. App. 109, 165 S.E. 2d 674.
In the trial, we find
No error.
Mallabd, C.J., and Moeeis, J., concur.